Citation Nr: 1612561	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has a hearing loss disability and ringing in the ears (tinnitus) which are related to service.  Specifically, in his July 2011 notice of disagreement, he indicated that while serving overseas he was involved in a motor vehicle accident in which he was struck on the left side of his head by a five-gallon can of gas.  He reported having intermittent and sometimes continuous ringing in his left ear since the accident.  He also stated, in his July 2014 VA Form 9, that within a year of his discharge his work supervisor commented on his poor hearing, prompting him to purchase hearing aids.  He indicated that he has had at least intermittent hearing trouble since that time.

In December 2009, the Veteran submitted a private audiogram report demonstrating hearing loss at a suggesting a level of disability consistent VA regulations.  See 38 C.F.R. § 3.385 (2015).  Additionally, a review of his VA outpatient records, including a December 2012 VA audiology consult, show diagnoses of sensorineural hearing loss and tinnitus.  However, none of the medical reports of record contain persuasive findings as to the origins of these disabilities.

In this case, because the Veteran has presented competent lay evidence of in-service hearing loss and tinnitus, and because there is evidence of current disability, the Board finds that a VA examination is necessary in order to ascertain the nature and etiology of the claimed disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service).  A remand is therefore warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the likely etiology of his claimed hearing loss disability and tinnitus.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

The examiner should offer opinions as to the following:

(a) 	Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability was incurred in service, within one year of separation, or is otherwise related to an in-service incident or injury.

(b)	Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus was incurred in service, within one year of separation, or is otherwise related to an in-service incident or injury.

The examiner should specifically discuss the Veteran's claimed in-service head injury, including his statement that he had ringing in his left ear since that incident.  The examiner should also discuss the lay reports of hearing loss during the summer of 1956 and the Veteran's reported purchase of hearing aids at that time.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After conducting any other necessary development, readjudicate the claims on appeal.  If any of the benefits sought remain denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

